Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 & 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-12 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-12 recite a method for calculating a short-circuit current of a battery system in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-12 are directed to a process and method for calculating a short-circuit current of a battery. This is achieved by: calculating the short-circuit current of the battery based on the first difference in state of charge (which is routinely practiced in the art with respect to hydrocarbon compositions); and Updating, obtaining; calculating a second difference in state of charge based on the updated first real state of charge and the updated second real state of charge (this is also routinely practiced in the art). 

ANALYSIS
Claims 1-12 are ineligible.
Regarding independent claims 1 & 12: The determining data is done by mathematical formulae/models and obtaining and comparing data which has been held to be non-patentable. This basic concept of calculating data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing/calculating information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC); although “obtaining” is not math, it is routine data gathering at a high level of generality; updating or collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing/calculating new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-11:  The dynamically updating the first real state of charge based on the temperature-impedance table and the short-circuit current of the battery wherein obtaining/collecting and calculating data (claims, 2-11) and the details thereof including theoretical models or equations, obtaining a first impedance of the battery based on the temperature-impedance table corresponding to the first real state of charge; calculating a first real open-circuit voltage based on the first initial open-circuit voltage in the above mentioned dependent claims which extra solution activity which uses the data to generically compare/calculating/estimating to a like-measurement in which this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating & estimating a state of charge. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, claims 1-12 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-12 recites the limitations of the first two steps wherein “obtaining” and “calculating/estimating” are fairly broad as written and would appear to fall under human observation and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “obtaining” is also broad, wherein the broadest reasonable interpretation of “comparing/mapping” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “calculating” implies some sort of mathematical relationship. “calculating/comparing” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite a method for calculating a short-circuit current of a battery, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “obtaining, comparing, calculating and/or estimating” is sufficiently broad to mean a mathematical concept in of itself, e.g., calculating or comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “calculating the state of charge of the second-system battery and estimating a state of charge of the battery system according to the obtaining relationship” in limitation (b). Although this limitation indicates that the first set comparison value is used to adjusting the state of charge interval of the first-system battery and the state of charge interval of the second-system battery from the first monitoring location.  This step is also very broad.  Under this prong, I think the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use. Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1 & 12 including updating the short-circuit current of the battery based on the second difference in state of charge and  obtaining a first initial open-circuit voltage based on a temperature-impedance table corresponding to the first real state of charge do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; inducing data gathering by mapping and estimating is routinely practiced in the art with respect to calculating the state of charge of the second-system battery and estimating the state of charge of the battery system according to the mapping relationship based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining the state of charge of the second-system battery and estimating the state of charge of the battery system according to the mapping relationship. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite a method of calculating the state of charge of the second-system battery and estimating the state of charge of the battery system according to the mapping relationship, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: adjusting, comparing, calculating and estimating data (in dependent claims, 2-11) and the details thereof including theoretical models or equations, iteratively calculating the first impedance, the first real open-circuit voltage, and the first real state of charge in the above mentioned claims and extra solution activity which uses the data to generically compare/calculating/estimating to a like-measurement.
Viewed as a whole the additional claim element do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2019/0305384 A1) in view of Majima et al. (U.S. 2011/0187329 A1). 
Regarding claim 1, Liu et al. disclose a method for calculating a short-circuit current of a battery (see Abstract & claim 1), comprising: obtaining an integral state of charge via step S401 (via integral value or initial state as seen in Par. 0120, wherein  Operation S401: Obtain a target initial battery parameter value of a target battery at an initial moment, and determine a reference initial battery parameter value of a virtual reference battery at the initial moment )  and a current state of charge of the battery (see  & pars. 0079-0082, wherein ); calculating a first difference in state of charge between the integral state of charge and the current state of charge via Step S402 (see step S401 & S402; par. 0125);
calculating the short-circuit current of the battery based on the first difference in state of charge (see equations 005-006 of par. 0180, wherein calculate the first voltage average value of each single cell in the battery pack to be tested at the Kth voltage sampling time in every two adjacent voltage sampling time in the above N voltage sampling time) and ;
obtaining a first real state of charge and a second real state of charge via module 41 (see par. 0189, wherein module 41 is used to obtain the first reference charging capacity of the single battery to be tested contained in the battery pack to be tested at the first charging end moment and the second reference charging capacity at the second charging end moment, wherein the reference charging capacity is The difference between the electric quantity of the single cell to be tested and the electric quantity of the reference single cell, the reference single cell is the single cell with the largest voltage value at the end of charging among all the single cells included in the battery pack to be tested Battery);
calculating a second difference in state of charge based on the updated first real state of charge and the updated second real state of charge via equation of par. 0181 (see pars. 0181-0183, wherein the terminal can calculate the voltage average value of the voltage values of each single cell in the battery pack to be tested at the second voltage sampling time).
Liu et al. fail to disclose the step of updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge. 
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge (see pars. 0069-0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).

    PNG
    media_image1.png
    350
    516
    media_image1.png
    Greyscale

As to claim 2,  Liu et al. fail to disclose wherein updating the first real state of charge based on the temperature-impedance table and the short-circuit current of the battery comprises: obtaining a first initial open-circuit voltage based on a temperature-impedance table corresponding to the first real state of charge; obtaining a first impedance of the battery based on the temperature-impedance table corresponding to the first real state of charge; calculating a first real open-circuit voltage based on the first initial open-circuit voltage. the first impedance of the battery, and the short-circuit current of the battery; updating the first real state of charge based on a temperature-impedance table corresponding to the first real open-circuit voltage; and iteratively calculating the first impedance, the first real open-circuit voltage, and the first real state of charge.
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating the first real state of charge based on the temperature-impedance table and the short-circuit current of the battery (see pars. 0069-0071) including the step of obtaining a first initial open-circuit voltage based on a temperature-impedance table corresponding to the first real state of charge; obtaining a first impedance of the battery based on the temperature-impedance table corresponding to the first real state of charge (see par. 0063, wherein the open-circuit voltage of the rechargeable battery 200 tends to be reduced as its ambient temperature increases. Further, the temperature sensing part 10, the voltage sensing part 20, the current sensing part 30, and the ADC 40, which include analog elements such as a resistor, a transistor, and an amplifier, may be a temperature-dependent circuit part); calculating a first real open-circuit voltage based on the first initial open-circuit voltage. the first impedance of the battery, and the short-circuit current of the battery; updating the first real state of charge based on a temperature-impedance table corresponding to the first real open-circuit voltage; and iteratively calculating the first impedance, the first real open-circuit voltage, and the first real state of charge (see pars. 0064-0066, wherein calculating the resistance, so that the calculated internal resistance remains the same no matter at which temperature the measurement is performed. The processing part 50 calculates a first corrected resistance Rcomp by correcting the resistance Rc calculated in Step 24 in accordance with the ambient temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).
As to claim 3,  Liu et al. fail to disclose wherein updating the second real state of charge based on the temperature-impedance table and the short-circuit current of the battery comprises: obtaining a second initial open-circuit voltage based on a temperature impedance table corresponding to the second real state of charge; obtaining a second impedance of the battery based on the temperature-impedance table corresponding to the second real state of charge: calculating a second real open-circuit voltage based on the second initial open-circuit voltage, the second impedance of the battery, and the short-circuit current of the battery; updating the second real state of charge based on a temperature-impedance table corresponding to the second real open-circuit voltage: and iteratively calculating the second impedance, the second real open-circuit voltage, and the second real state of charge. 
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating the first real state of charge based on the temperature-impedance table and the short-circuit current of the battery (see pars. 0069-0071) including the step of obtaining a first initial open-circuit voltage based on a temperature-impedance table corresponding to the first real state of charge; obtaining a first impedance of the battery based on the temperature-impedance table corresponding to the first real state of charge (see par. 0063, wherein the open-circuit voltage of the rechargeable battery 200 tends to be reduced as its ambient temperature increases. Further, the temperature sensing part 10, the voltage sensing part 20, the current sensing part 30, and the ADC 40, which include analog elements such as a resistor, a transistor, and an amplifier, may be a temperature-dependent circuit part); calculating a second real open-circuit voltage based on the second initial open-circuit voltage, the second impedance of the battery, and the short-circuit current of the battery; updating the second real state of charge based on a temperature-impedance table corresponding to the second real open-circuit voltage: and iteratively calculating the second impedance, the second real open-circuit voltage, and the second real state of charge (see pars. 0064-0066, wherein calculating the resistance, so that the calculated internal resistance remains the same no matter at which temperature the measurement is performed. The processing part 50 calculates a first corrected resistance Rcomp by correcting the resistance Rc calculated in Step 24 in accordance with the ambient temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).
As to claim 4,  Liu et al. disclose detecting a voltage value and a current value of the battery via detecting unit 1 (see Fig. 3, par. 0116) ; calculating an impedance value of the battery based on the voltage value and the current value (via measuring resistance value pars. 0110-0111 including capacitance and current, see pars. 0111 & 0113); obtaining the temperature-impedance table based on the impedance value and a temperature coefficient (see par. 0112 & 0124); updating the temperature-impedance table when the short-circuit current of the battery 1s less than a current threshold (see pars. 0112-0113, wherein operating current and the temperature, of the target battery may need to be received. Further, parameter values, such as a remaining battery capacity and the terminal voltage, of the virtual reference battery may be obtained. If the target battery is not short-circuited, at any charge/discharge moment, battery parameter values, such as the remaining battery capacity and the terminal voltage).
As to claim 5,  Liu et al. disclose wherein obtaining the integral state of charge of the battery comprises: detecting a current of the battery (see par. 0137); and integrating the current of the battery to obtain the integral state of charge of the battery (see pars. 0137-0138, wherein obtaining the leakage current value of the target battery, the terminal may compare the leakage current value of the target battery with the preset current threshold).
As to claim 6,  Liu et al. disclose obtaining a current state of the battery; determining a real state of charge range based on the current state of the battery: determining whether the current state of charge is within the real state of charge range (see par. 0189, wherein module 41 is used to obtain the first reference charging capacity of the single battery to be tested contained in the battery pack to be tested at the first charging end moment and the second reference charging capacity at the second charging end moment, wherein the reference charging capacity is The difference between the electric quantity of the single cell to be tested and the electric quantity of the reference single cell, the reference single cell is the single cell with the largest voltage value at the end of charging among all the single cells included in the battery pack to be tested Battery).  
Liu et al. fail to disclose the step of updating a real state of charge to the current state of charge when the current state of charge is within the real state of charge range; and updating the first difference in state of charge based on the integral state of charge and the real state of charge.
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge (see pars. 0069-0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).
As to claim 7,  Liu et al. disclose wherein determining the real state of charge range based on the current state of the battery comprises:
when the battery is currently in a discharging or charging state, determining the real state of charge range to be a first range (via preset range where the initial state of charge that battery falls within a present difference range), the first range being a range in which an impedance change trend of the battery is consistent during discharging or charging (see par. 0112); and
when the battery is currently in a stationary state, determining the real state of charge range to be a second range, the second range being a range in which an impedance change trend of the battery is consistent when the battery is stationary (see par. 0112 & 0134, wherein state of charge of the virtual reference battery is the same as that of the target battery at the initial moment, and remaining battery capacities of the virtual reference battery and a difference between the difference B and the difference A falls out a preset error range, it may be determined that the target battery is micro-short-circuited).
As to claim 9,  Liu et al. disclose wherein updating the first difference in state of charge based on the integral state of charge and the real state of charge comprises: obtaining a current difference in state of charge based on the integral state of charge and the real state of charge (see par. 0189, wherein module 41 is used to obtain the first reference charging capacity of the single battery to be tested contained in the battery pack to be tested at the first charging end moment and the second reference charging capacity at the second charging end moment, wherein the reference charging capacity is The difference between the electric quantity of the single cell to be tested and the electric quantity of the reference single cell, the reference single cell is the single cell with the largest voltage value at the end of charging among all the single cells included in the battery pack to be tested Battery).  
Liu et al. fail to disclose the step of updating a real state of charge to the current state of charge when the current difference in state of charge is greater than or equal to a first threshold and a timing exceeds a preset duration, updating the first difference in state of charge to the current difference in state of charge.
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating a real state of charge to the current state of charge when the current difference in state of charge is greater than or equal to a first threshold and a timing exceeds a preset duration, updating the first difference in state of charge to the current difference in state of charge (see pars. 0069-0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).
As to claim 10,  Liu et al. disclose wherein calculating the short-circuit current of the battery based on the first difference comprises: sequentially obtaining a plurality of first differences (see par. 0142, wherein he target battery is a single battery in a battery pack, the terminal may sequentially calculate a first average voltage value, which obtaining a first differences); calculating an average difference of the plurality of first differences (see pars. 0143-0144); calculating the short-circuit current of the battery based on the average difference and a corresponding discharging or charging duration of the battery (see pars. 0146-0147). 
As to claim 11,  Liu et al. fail to disclose the step of updating the short-circuit current of the battery based on the second difference comprises: sequentially obtaining a plurality of second differences; calculating an average difference of the plurality of second differences: updating the short-circuit current of the battery based on the average difference and a corresponding discharging or charging duration of the battery.
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating the short-circuit current of the battery based on the second difference comprises:
sequentially obtaining a plurality of second differences; calculating an average difference of the plurality of second differences (see pars. 0044 0062, wherein calculating the internal resistance, for example, the average of detected values of multiple times, the average of those detected a number of times of detected values of multiple times, or a value detected n consecutive times may be adopted as a substitute value for the internal resistance computing equation in consideration of the operating condition of the portable device) and updating the short-circuit current of the battery based on the average difference and a corresponding discharging or charging duration of the battery (see pars. 0069-0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).
As to claim 12, Liu et al. disclose a non-transient computer-readable storage medium (see pars. 0106 & 0232) having stored therein computer programs that, when executed by a processor (see par. 0096), a method for calculating a short-circuit current of a battery is performed (see Abstract & claim 1), the method comprising:
obtaining an integral state of charge via step S401 (via integral value or initial state as seen in Par. 0120, wherein  Operation S401: Obtain a target initial battery parameter value of a target battery at an initial moment, and determine a reference initial battery parameter value of a virtual reference battery at the initial moment )  and a current state of charge of the battery (see  & pars. 0079-0082, wherein ); calculating a first difference in state of charge between the integral state of charge and the current state of charge via Step S402 (see step S401 & S402; par. 0125);
calculating the short-circuit current of the battery based on the first difference in state of charge (see equations 005-006 of par. 0180, wherein calculate the first voltage average value of each single cell in the battery pack to be tested at the Kth voltage sampling time in every two adjacent voltage sampling time in the above N voltage sampling time) and ;
obtaining a first real state of charge and a second real state of charge via module 41 (see par. 0189, wherein module 41 is used to obtain the first reference charging capacity of the single battery to be tested contained in the battery pack to be tested at the first charging end moment and the second reference charging capacity at the second charging end moment, wherein the reference charging capacity is The difference between the electric quantity of the single cell to be tested and the electric quantity of the reference single cell, the reference single cell is the single cell with the largest voltage value at the end of charging among all the single cells included in the battery pack to be tested Battery);
calculating a second difference in state of charge based on the updated first real state of charge and the updated second real state of charge via equation of par. 0181 (see pars. 0181-0183, wherein the terminal can calculate the voltage average value of the voltage values of each single cell in the battery pack to be tested at the second voltage sampling time).
Liu et al. fail to disclose the step of updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge. 
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge (see pars. 0069-0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).
As to claim 13,  Liu et al. disclose an electronic device as seen in Fig. 1 and claim 1, comprising: a battery (see par. 0106); a processor 200 (see par. 0116); and a memory 100 for storing instructions executable by the processor (see pars. 0116-0117);
wherein the processor200 is configured to: obtaining an integral state of charge via step S401 (via integral value or initial state as seen in Par. 0120, wherein  Operation S401: Obtain a target initial battery parameter value of a target battery at an initial moment, and determine a reference initial battery parameter value of a virtual reference battery at the initial moment )  and a current state of charge of the battery (see  & pars. 0079-0082, wherein ); calculating a first difference in state of charge between the integral state of charge and the current state of charge via Step S402 (see step S401 & S402; par. 0125);
calculating the short-circuit current of the battery based on the first difference in state of charge (see equations 005-006 of par. 0180, wherein calculate the first voltage average value of each single cell in the battery pack to be tested at the Kth voltage sampling time in every two adjacent voltage sampling time in the above N voltage sampling time) and ;
obtaining a first real state of charge and a second real state of charge via module 41 (see par. 0189, wherein module 41 is used to obtain the first reference charging capacity of the single battery to be tested contained in the battery pack to be tested at the first charging end moment and the second reference charging capacity at the second charging end moment, wherein the reference charging capacity is The difference between the electric quantity of the single cell to be tested and the electric quantity of the reference single cell, the reference single cell is the single cell with the largest voltage value at the end of charging among all the single cells included in the battery pack to be tested Battery);
calculating a second difference in state of charge based on the updated first real state of charge and the updated second real state of charge via equation of par. 0181 (see pars. 0181-0183, wherein the terminal can calculate the voltage average value of the voltage values of each single cell in the battery pack to be tested at the second voltage sampling time).
Liu et al. fail to disclose the step of updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge. 
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge (see pars. 0069-0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).
As to claim 14, Liu et al. fail to disclose wherein updating the first real state of charge based on the temperature-impedance table and the short-circuit current of the battery comprises: obtaining a first initial open-circuit voltage based on a temperature-impedance table corresponding to the first real state of charge; obtaining a first impedance of the battery based on the temperature-impedance table corresponding to the first real state of charge; calculating a first real open-circuit voltage based on the first initial open-circuit voltage. the first impedance of the battery, and the short-circuit current of the battery; updating the first real state of charge based on a temperature-impedance table corresponding to the first real open-circuit voltage; and iteratively calculating the first impedance, the first real open-circuit voltage, and the first real state of charge.
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating the first real state of charge based on the temperature-impedance table and the short-circuit current of the battery (see pars. 0069-0071) including the step of obtaining a first initial open-circuit voltage based on a temperature-impedance table corresponding to the first real state of charge; obtaining a first impedance of the battery based on the temperature-impedance table corresponding to the first real state of charge (see par. 0063, wherein the open-circuit voltage of the rechargeable battery 200 tends to be reduced as its ambient temperature increases. Further, the temperature sensing part 10, the voltage sensing part 20, the current sensing part 30, and the ADC 40, which include analog elements such as a resistor, a transistor, and an amplifier, may be a temperature-dependent circuit part); calculating a first real open-circuit voltage based on the first initial open-circuit voltage. the first impedance of the battery, and the short-circuit current of the battery; updating the first real state of charge based on a temperature-impedance table corresponding to the first real open-circuit voltage; and iteratively calculating the first impedance, the first real open-circuit voltage, and the first real state of charge (see pars. 0064-0066, wherein calculating the resistance, so that the calculated internal resistance remains the same no matter at which temperature the measurement is performed. The processing part 50 calculates a first corrected resistance Rcomp by correcting the resistance Rc calculated in Step 24 in accordance with the ambient temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).
As to claim 15,  Liu et al. fail to disclose wherein updating the second real state of charge based on the temperature-impedance table and the short-circuit current of the battery comprises: obtaining a second initial open-circuit voltage based on a temperature impedance table corresponding to the second real state of charge; obtaining a second impedance of the battery based on the temperature-impedance table corresponding to the second real state of charge: calculating a second real open-circuit voltage based on the second initial open-circuit voltage, the second impedance of the battery, and the short-circuit current of the battery; updating the second real state of charge based on a temperature-impedance table corresponding to the second real open-circuit voltage: and iteratively calculating the second impedance, the second real open-circuit voltage, and the second real state of charge. 
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating the first real state of charge based on the temperature-impedance table and the short-circuit current of the battery (see pars. 0069-0071) including the step of obtaining a first initial open-circuit voltage based on a temperature-impedance table corresponding to the first real state of charge; obtaining a first impedance of the battery based on the temperature-impedance table corresponding to the first real state of charge (see par. 0063, wherein the open-circuit voltage of the rechargeable battery 200 tends to be reduced as its ambient temperature increases. Further, the temperature sensing part 10, the voltage sensing part 20, the current sensing part 30, and the ADC 40, which include analog elements such as a resistor, a transistor, and an amplifier, may be a temperature-dependent circuit part); calculating a second real open-circuit voltage based on the second initial open-circuit voltage, the second impedance of the battery, and the short-circuit current of the battery; updating the second real state of charge based on a temperature-impedance table corresponding to the second real open-circuit voltage: and iteratively calculating the second impedance, the second real open-circuit voltage, and the second real state of charge (see pars. 0064-0066, wherein calculating the resistance, so that the calculated internal resistance remains the same no matter at which temperature the measurement is performed. The processing part 50 calculates a first corrected resistance Rcomp by correcting the resistance Rc calculated in Step 24 in accordance with the ambient temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).
As to claim 16,  Liu et al. disclose calculating an impedance value of the battery based on the voltage value and the current value (via measuring resistance value pars. 0110-0111 including capacitance and current, see pars. 0111 & 0113); obtaining the temperature-impedance table based on the impedance value and a temperature coefficient (see par. 0112 & 0124); recording/updating the temperature-impedance table when the short-circuit current of the battery 1s less than a current threshold (see pars. 0112-0113, wherein operating current and the temperature, of the target battery may need to be received. Further, parameter values, such as a remaining battery capacity and the terminal voltage, of the virtual reference battery may be obtained. If the target battery is not short-circuited, at any charge/discharge moment, battery parameter values, such as the remaining battery capacity and the terminal voltage).
As to claim 17,  Liu et al. disclose obtaining a current state of the battery; determining a real state of charge range based on the current state of the battery: determining whether the current state of charge is within the real state of charge range (see par. 0189, wherein module 41 is used to obtain the first reference charging capacity of the single battery to be tested contained in the battery pack to be tested at the first charging end moment and the second reference charging capacity at the second charging end moment, wherein the reference charging capacity is The difference between the electric quantity of the single cell to be tested and the electric quantity of the reference single cell, the reference single cell is the single cell with the largest voltage value at the end of charging among all the single cells included in the battery pack to be tested Battery).  
Liu et al. fail to disclose the step of updating a real state of charge to the current state of charge when the current state of charge is within the real state of charge range; and updating the first difference in state of charge based on the integral state of charge and the real state of charge.
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge (see pars. 0069-0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).
As to claim 18,  Liu et al. disclose wherein the processor 200 determining the real state of charge range based on the current state of the battery comprises:
when the battery is currently in a discharging or charging state, determining the real state of charge range to be a first range (via preset range where the initial state of charge that battery falls within a present difference range), the first range being a range in which an impedance change trend of the battery is consistent during discharging or charging (see par. 0112 & 0116); and
when the battery is currently in a stationary state, determining the real state of charge range to be a second range, the second range being a range in which an impedance change trend of the battery is consistent when the battery is stationary (see par. 0112 & 0134, wherein state of charge of the virtual reference battery is the same as that of the target battery at the initial moment, and remaining battery capacities of the virtual reference battery and a difference between the difference B and the difference A falls out a preset error range, it may be determined that the target battery is micro-short-circuited).
As to claim 20,  Liu et al. disclose wherein recording the first difference in state of charge based on the integral state of charge and the real state of charge comprises: obtaining a current difference in state of charge based on the integral state of charge and the real state of charge (see par. 0189, wherein module 41 is used to obtain the first reference charging capacity of the single battery to be tested contained in the battery pack to be tested at the first charging end moment and the second reference charging capacity at the second charging end moment, wherein the reference charging capacity is The difference between the electric quantity of the single cell to be tested and the electric quantity of the reference single cell, the reference single cell is the single cell with the largest voltage value at the end of charging among all the single cells included in the battery pack to be tested Battery).  
Liu et al. fail to disclose the step of updating a real state of charge to the current state of charge when the current difference in state of charge is greater than or equal to a first threshold and a timing exceeds a preset duration, updating the first difference in state of charge to the current difference in state of charge.
In related art, US 2011/0187329 to Majima et al. discloses a similar field of invention that having a step of updating a real state of charge to the current state of charge when the current difference in state of charge is greater than or equal to a first threshold and a timing exceeds a preset duration, updating the first difference in state of charge to the current difference in state of charge (see pars. 0069-0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. to be able to updating the first real state of charge and the second real state of charge based on a temperature-impedance table and the short-circuit current of the battery & updating the short-circuit current of the battery based on the second difference in state of charge as taught by Majima et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to update the short-circuit current of the battery, thereby accurately obtaining the change of the real state of charge of the battery in real time, and further accurately calculating the short-circuit current of the battery (see Majima’s pars. 0057 & 0069-0072).

Claims 8 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2019/0305384 A1) in view of Majima et al. (U.S. 2011/0187329 A1) and further view of Takami et al. (U.S. 2007/0284159 A1).  
Liu et al. & Majima et al. fail to disclose wherein the first range is [70%, 100%] or [30%, 50%], and the second range is [0, 100%]. 
In related art, US 2007/0284159to Takami et al. discloses a similar field of invention that having a step of disclose wherein the first range is [70%, 100%] or [30%, 50%], and the second range is [0, 100%] (see claim 3 & pars. 0037-0039).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring short-circuit of battery taught by Liu et al. & Majima et al. to be able to updating the first real state of charge and the second real state of charge wherein first range is [30%, 50%], and the second range is [0, 100%] as taught by Takami et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to certain difference in the overall change trend of the battery's impedance based on the ranges and therefore the local change trend of the battery's impedance is relatively consistent within a certain range (see Takami’s claim 3 & pars. 0037-0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		April 21, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858